337 F.3d 1250
Donald R. BUSE, Plaintiff-Appellant,v.Robert J. KUECHENBERG, Defendant-Appellee.
No. 02-12185.
United States Court of Appeals, Eleventh Circuit.
July 2, 2003.

Douglas K. Briody, George C. Barnett, Jr., Noffsinger, Barnett, LLP, Evansville, IN, for Plaintiff-Appellant.
Neale J. Poller, Camner, Lipsitz & Poller, PA, for Coral Gables, FL, for Defendant-Appellee.
Appeal from the United States District Court for the Southern District of Florida (No. 00-07629-CV-KMM); K. Michael Moore, Judge.


1
Before CARNES, MARCUS and SUHRHEINRICH,* Circuit Judges.

BY THE COURT:

2
The parties'"Joint Motion to Dismiss," which is construed as a joint motion to dismiss this appeal with prejudice, due to settlement, with the parties to bear their own costs and attorney's fees, is GRANTED.


3
The Clerk is directed to notify the Florida Supreme Court of the dismissal of this appeal.


4
This Court's prior opinion in the case, 325 F.3d 1249 (11th Cir.2003), is VACATED.



Notes:


*
 Honorable Richard F. Suhrheinrich, United States Circuit Judge for the Sixth Circuit, sitting by designation